Continuation Sheet
Continuation of 3.  Note:  Newly Amended claim 58 raises new issues requiring a novel search and further consideration because it now recites “wherein the film exhibits a modulus in the machine direction from about 50,000 to about 120,000 psi”, which creates a new combination for claims 59, 62, 63, and 77.

Continuation of 12.  because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed July 2, 2021 that are relevant to the rejections of record have been previously addressed in the Final Rejection mailed April 2, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 5, 2021

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784